Exhibit 10.14
EXECUTION COPY
Amendment No. 7 to Credit Agreement
          This Amendment No. 7, dated as of April 13, 2010 (this “Amendment”),
among MVC Capital, Inc., a Delaware corporation (the “Company”), MVC Financial
Services, inc., a Delaware corporation (“MVCFS”, and together with the Company,
each a “Borrower”, and collectively, the “Borrowers”), the Lenders identified on
the signature pages hereto (the “Lenders”), and Guggenheim Corporate Funding,
LLC, as administrative agent for the lenders (in such capacity, the
“Administrative Agent”), amends certain provisions of the Credit Agreement,
dated as of April 27, 2006 (as amended to the date hereof and as the same may be
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrowers, the institutions from time to time
party thereto as Lenders (the “Lenders”), and the Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.
W i t n e s s e t h:
          Whereas, the Borrowers have requested that the Lenders amend the
Credit Agreement in certain respects as set forth below;
          Whereas, the Lenders have agreed, subject to the terms and conditions
set forth below, to amend the Credit Agreement in certain respects as set forth
below;
          Now, Therefore, in consideration of the premises and the covenants and
obligations contained herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:
     Section 1. Amendments to the Credit Agreement. Effective as of the
Amendment Effective Date (as defined below) and subject to the satisfaction (or
due waiver) of the conditions set forth in Section 3 (Conditions Precedent to
the Effectiveness of this Amendment) hereof, the Credit Agreement is hereby
amended as follows:
          (a) Section 1.1 (Defined Terms) is hereby amended by amending and
restating in their entirety the following definitions:
          “Applicable Margin” with respect to (i) Eurodollar Loans, a rate per
annum equal to 4.50% and (ii) Base Rate Loans, a rate per annum equal to 3.50%.
          “Base Rate” for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) 2.25%. For purposes hereof: “Prime Rate” shall mean
the prime rate of interest specified under the Bloomberg reference identified as
“PRIMBB Index” on the date that is two Business Days prior to such day (or such
other comparable page as may, in the opinion of the Administrative Agent,
replace such page for the purpose of displaying such rate), as in effect from
time to time. Any change in the Base Rate due to a change in the Prime Rate
actually available or the Federal Funds Effective Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually
available.
          “Consolidated Debt” as of any date of determination thereof, the
aggregate unpaid amount of all Indebtedness (including, without limitation, any
Portfolio Company Guaranty Indebtedness) of the Company and its Consolidated
Subsidiaries determined on a

 



--------------------------------------------------------------------------------



 



consolidated basis in accordance with GAAP and denominated in U.S. dollars after
giving effect to the applicable Exchange Rate; provided, that solely until
May 1, 2010, Amzak Guarantee Indebtedness and ESPI Guarantee Indebtedness shall
not be included in the calculation of Consolidated Debt.
          “Eligible Debt Investments” Investments in senior debt, subordinated
debt and junior subordinated debt that have been purchased or otherwise acquired
by the Company or a Consolidated Subsidiary in the ordinary course of business;
provided, that no such Investment shall be an Eligible Debt Investment unless
(a) such Investment is (i) evidenced by an instrument or agreement that has been
duly authorized, executed and delivered and is enforceable against the obligor
thereof or (ii) in the form of a participation; provided, that the aggregate
amount of Investments that may constitute Eligible Debt Investments shall not
exceed 7.5% of Total Assets at any time, (b) such Investment, if applicable, is
denominated and payable either in (1) United States dollars or (2) the currency
of a jurisdiction other than the United States of America, provided, that the
aggregate amount of Investments permitted under this subclause (2) and clause
(b)(2) of the definition of Eligible Equity Investments shall not exceed the
maximum amount permitted under applicable law, including, without limitation,
the Investment Company Act and the Code, (c) such Investment is not subject to
any Lien and, if such Investment is owned by a Consolidated Subsidiary, the
Company shall not have pledged or otherwise encumbered the stock of such
Consolidated Subsidiary or any direct or indirect parent thereof, (d) except as
set forth on Schedule II hereto, such Investment has a minimum cash coupon of at
least the lesser of (1) 6% per annum and (2) the Eurodollar Base Rate plus 3%
per annum, (e) no right of rescission, set-off, counterclaim, defense or other
material dispute has been asserted with respect to such Investment, (f) the
obligor in respect of such Investment is not (1) an individual, (2) the subject
of a Bankruptcy Event (other than with respect to an Investment in the form of
debtor-in-possession financing provided to such obligor under the Bankruptcy
Code) or (3) a party to a Defaulted Investment and (g) the obligor in respect of
such Investment is (1) organized or incorporated under the laws of the United
States of America or (2) organized or incorporated under the laws of a
jurisdiction other than the United States of America, provided, that (x) the
aggregate amount of Investments permitted under this subclause (2) and clause
(f)(2) of the definition of Eligible Equity Investments shall not exceed 25% of
Total Assets at any time and (y) no single Investment permitted under this
subclause (2) and clause (f)(2) of the definition of Eligible Equity Investments
shall exceed 15% of Total Assets at any time. It is understood that solely for
the purpose of determining compliance with Section 6.1(d), Vitality Preferred
shall be deemed an Eligible Debt Investment in an aggregate principal amount of
up to $10,000,000.
          “Eurodollar Base Rate” with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Page 3750 of the Telerate screen as of
11:00 a.m., London time, two Business Days prior to the beginning of such
Interest Period; provided that in no event shall the Eurodollar Rate be less
than 1.25% per annum. In the event that such rate does not appear on Page 3750
of the Telerate screen (or otherwise on such screen), the “Eurodollar Base Rate”
for purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent.
          “Maturity Date” the seventh anniversary of the Closing Date.
          (b) Section 1.1 (Defined Terms) is hereby amended by inserting among
the existing defined terms therein in alphabetical order the following defined
term:

2



--------------------------------------------------------------------------------



 



          “Additional Permitted Guarantee Request” a written request made by the
Borrowers to the Administrative Agent, from time to time, in the form of
Exhibit G, and otherwise in form and substance satisfactory to the
Administrative Agent, that a Borrower be permitted to enter into a Guarantee
Obligation on behalf of a Portfolio Company and that such Guaranty Obligation be
added to Schedule 6.2(d) pursuant to Section 6.2(d); provided, that any
Additional Permitted Guarantee Request shall be sent to the Administrative Agent
at least 10 Business Days prior to the proposed date of the requested Guarantee
Obligation; provided, further, that the Administrative Agent may reject any
Additional Permitted Guarantee Request in its sole discretion for any reason.
          (c) Section 6.1(b) (Interest Coverage Ratio) is hereby amended and
restated in its entirety as follows:
          (b) Interest Coverage Ratio. Permit the ratio of EBIT (excluding any
interest or other income received on account of the BB&T Investments) to
Interest Expense (excluding all Interest Expense related to the Indebtedness
pursuant to the BB&T Credit Facility) of the Company and its Consolidated
Subsidiaries, determined on a consolidated basis as of the last day of each
fiscal quarter for the period of four consecutive fiscal quarters ended on such
day, to be less than 1.75 to 1.0.
          (d) Section 6.1(d) (Asset Coverage) is hereby amended and restated in
its entirety as follows:
          (i) Permit the ratio of Total Assets (excluding (x) any BB&T
Investments in the BB&T Account and (y) with respect to Eligible Debt
Investments or Eligible Equity Investments, collectively, any Investments in any
issuer or obligor organized or incorporated in under the laws of a jurisdiction
other than the United States of America in excess of 25% of the aggregate amount
of Total Assets) to Consolidated Debt (excluding all Indebtedness pursuant to
the BB&T Credit Facility) to be less than 2.5 to 1.0 as of the last day of any
fiscal quarter; provided, that with respect to Guarantee Obligations incurred by
the Company or its Subsidiaries permitted under this Agreement, upon receipt by
the Administrative Agent of evidence that a note or other debt instrument will
be issued to the Company or such Subsidiary at the time of payment of such
Guarantee Obligations, on terms satisfactory to the Administrative Agent,
evidencing the amounts owing under such Guarantee Obligation from the Person on
whose behalf such Guarantee Obligation was undertaken, the face value of such
note or debt instrument shall be included in the calculation of “Total Assets”
solely for purposes of this Section 6.1(d)(i).
          (ii) Permit the ratio of (1) the sum of Unrestricted Cash (excluding
any BB&T Investments that are Cash Equivalents) plus Eligible Debt Investments
(excluding any Investments in any obligor organized or incorporated in under the
laws of a jurisdiction other than the United States of America in excess of 25%
of the aggregate amount of Eligible Debt Investments) to (2) Consolidated Debt
(excluding all Indebtedness pursuant to the BB&T Credit Facility) to be less
than 1.5 to 1.0 as of the last day of any fiscal quarter; provided, that with
respect to Guarantee Obligations incurred by the Company or its Subsidiaries
permitted under this Agreement, upon receipt by the Administrative Agent of
evidence that a note or other debt instrument will be issued to the Company or
such Subsidiary at the time of payment of such Guarantee Obligations, on terms
satisfactory to the Administrative Agent, evidencing the amounts owing under
such Guarantee Obligation from the Person on whose behalf such Guarantee
Obligation was undertaken, the face value of such note or debt instrument shall
be

3



--------------------------------------------------------------------------------



 



included in the calculation of “Eligible Debt Investments” solely for purposes
of this Section 6.1(d)(ii).
          (e) Section 6.2 (Limitation on Indebtedness) is hereby amended by
amending and restating clause (d) as follows:
          (d) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.2(d); provided, that Schedule 6.2(d) may be amended following the
Closing Date pursuant to the approval by the Administrative Agent of an
Additional Permitted Guarantee Request;
          (f) Section 6.2 (Limitation on Indebtedness) is hereby amended by
amending and restating clause (g) as follows:
          (g) solely until May 1, 2010, Amzak Guarantee Indebtedness and solely
until August 1, 2010, ESPI Guarantee Indebtedness; and
     Section 2. Termination of Revolving Credit Commitment
          On the Amendment Effective Date, the Revolving Credit Commitment of
each Lender shall be irrevocably and permanently terminated and reduced to zero
($0) and the Total Revolving Commitments shall be irrevocably and permanently
terminated and reduced to zero ($0). The Borrowers hereby acknowledge that
immediately prior to the effectiveness of this Amendment, there are no Revolving
Credit Outstandings.
     Section 3. Conditions Precedent to the Effectiveness of this Amendment
          This Amendment shall become effective as of the date (such date, the
“Amendment Effective Date”) when, and only when, the Administrative Agent shall
have received: (i) this Amendment, duly executed by the Borrowers, the
Administrative Agent and all Lenders, (ii) payment from the Borrower, for the
account of each Lender a fee equal to 0.50% of such Lender’s Term Loan
Commitment currently in effect and (iii) reimbursement for all its out-of-pocket
costs and expenses incurred in connection with the Credit Agreement and the
negotiation, preparation, execution and delivery of this Amendment and the
transactions contemplated hereby, including, without limitation, reasonable fees
and disbursements and other charges of counsel to the Administrative Agent;
provided, that upon receipt of the items set forth in subclauses (i) — (iii),
the amendment set forth in Section 1(f) hereof shall be effective as of
December 31, 2009.
     Section 4. Representations and Warranties
          On and as of the date hereof, after giving effect to this Amendment,
the Borrowers hereby represent and warrant to the Administrative Agent and each
Lender as follows:
          (a) this Amendment has been duly authorized, executed and delivered by
each Borrower and constitutes the legal, valid and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms, and
the Credit Agreement as amended by this Amendment constitutes the legal, valid
and binding obligation of each Borrower, enforceable against each Borrower in
accordance with its terms;
          (b) each of the representations and warranties contained in Section 3
(Representations and Warranties) of the Credit Agreement, the other Loan
Documents or in any certificate, document or financial or other statement
furnished at any time under or in connection

4



--------------------------------------------------------------------------------



 



therewith is true and correct in all material respects on and as of the date
hereof as if made on and as of such date and except to the extent that such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specific date; provided, however, that references
therein to the “Credit Agreement” shall be deemed to refer to the Credit
Agreement as amended hereby;
          (c) no Default or Event of Default has occurred and is continuing; and
          (d) no litigation has been commenced against any Loan Party or any of
its Subsidiaries seeking to restrain or enjoin (whether temporarily,
preliminarily or permanently) the performance of any action by any Loan Party
required or contemplated by this Amendment, the Credit Agreement or any Loan
Document, in each case as amended hereby (if applicable).
     Section 5. Fees and Expenses
     The Borrowers and each other Loan Party agree to pay on demand in
accordance with the terms of Section 9.5 (Payment of Expenses) of the Credit
Agreement all reasonable out of pocket costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution and delivery
of this Amendment and all other Loan Documents entered into in connection
herewith.
     Section 6. Reference to the Effect on the Loan Documents
          (a) As of the date hereof, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as modified
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument.
          (b) Except as expressly modified hereby, all of the terms and
provisions of the Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver or amendment of any other provision of any of
the Loan Documents or for any purpose except as expressly set forth herein.
          (d) This Amendment shall be deemed a Loan Document.
     Section 7. Execution in Counterparts
          This Amendment may be executed in any number of counterparts and by
different parties in separate counterpart (including by facsimile), each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart by telecopy shall be effective as delivery
of a manually executed counterpart of this Amendment.

5



--------------------------------------------------------------------------------



 



     Section 8. Governing Law
          This Amendment shall be governed by and construed in accordance with
the law of the State of New York.
     Section 9. Section Titles
          The Section titles contained in this Amendment are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.
     Section 10. Notices
          All communications and notices hereunder shall be given as provided in
the Credit Agreement.
     Section 11. Severability
          The fact that any term or provision of this Agreement is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person.
     Section 12. Successors
          The terms of this Amendment shall be binding upon, and shall inure to
the benefit of, the Lenders, the other parties hereto and their respective
successors and assigns.
     Section 13. Waiver of Jury Trial
          Each of the parties hereto irrevocably waives trial by jury in any
action or proceeding with respect to this Amendment or any other Loan Document.
[Signature Pages Follow]

6



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first written above.

                  MVC Capital, Inc.
as Borrower    
 
           
 
  By:   /s/ Mike Tokarz    
 
           
 
  Name:   Mike Tokarz    
 
  Title:   Chairman    
 
                MVC Financial Services, Inc.
as Borrower    
 
           
 
  By:   /s/ Mike Tokarz    
 
           
 
  Name:   Mike Tokarz    
 
  Title:   Chairman    

[Signature page to MVC Amendment No. 7]

 



--------------------------------------------------------------------------------



 



                  Guggenheim Corporate Funding, LLC,
as Administrative Agent    
 
           
 
  By:   /s/ Bill Hagner    
 
           
 
  Name:   Bill Hagner    
 
  Title:   Managing Director    

[Signature page to MVC Amendment No. 7]

 



--------------------------------------------------------------------------------



 



                  Midland National Life Insurance Company,
as Lender    
 
                By: Guggenheim Partners Asset Management, LLC    
 
           
 
  By:   /s/ Michael Damaso    
 
           
 
  Name:   Michael Damaso    
 
  Title:   Senior Managing Director    
 
                North American Company for Life and health Insurance, as Lender
   
 
                By: Guggenheim Partners Asset Management, LLC    
 
           
 
  By:   /s/ Michael Damaso    
 
           
 
  Name:   Michael Damaso    
 
  Title:   Senior Managing Director    
 
                Sands Point Funding Ltd., as Lender    
 
                By: Guggenheim Investment Management, LLC,
its Collateral Manager    
 
           
 
  By:   /s/ Michael Damaso    
 
           
 
  Name:   Michael Damaso    
 
  Title:   Senior Managing Director    
 
                Copper River CLO Ltd., as Lender    
 
                By: Guggenheim Investment Management, LLC,
its Collateral Manager    
 
           
 
  By:   /s/ Michael Damaso    
 
           
 
  Name:   Michael Damaso    
 
  Title:   Senior Managing Director    

[Signature page to MVC Amendment No. 7]

 



--------------------------------------------------------------------------------



 



                  Kennecott Funding Ltd., as Lender    
 
                By: Guggenheim Investment Management, LLC,
its Collateral Manager    
 
           
 
  By:   /s/ Michael Damaso    
 
           
 
  Name:   Michael Damaso    
 
  Title:   Senior Managing Director    
 
                Green Lane CLO Ltd., as Lender    
 
                By: Guggenheim Investment Management, LLC,
its Collateral Manager    
 
           
 
  By:   /s/ Michael Damaso    
 
           
 
  Name:   Michael Damaso    
 
  Title:   Senior Managing Director    

[Signature page to MVC Amendment No. 7]

 



--------------------------------------------------------------------------------



 



                  Iron Hill CLO Limited, as Lender    
 
                By: Guggenheim Partners Europe Limited,
its Collateral Manager    
 
           
 
  By:   /s/ Adrian Duffy    
 
           
 
  Name:   Adrian Duffy    
 
  Title:   Managing Director    

[Signature page to MVC Amendment No. 7]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF ADDITIONAL PERMITTED GUARANTEE REQUEST
[          ], 201[     ]

To:   Guggenheim Corporate Funding, LLC
as Administrative Agent
135 East 57th Street
New York, New York 10022
Attention: Jeff Abrams/Matt Bloom

          Reference is hereby made to the Credit Agreement, dated as of
April 27, 2006 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among MVC CAPITAL, INC., a Delaware corporation (the
“Company”), MVC FINANCIAL SERVICES, INC.(“MVCFS”, and together with the Company,
each a “Borrower”, and collectively, the “Borrowers”), the Lenders parties
thereto, and GUGGENHEIM CORPORATE FUNDING, LLC, as Administrative Agent. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings so defined.
          The Borrowers hereby request that the guaranty (the “Guarantee”) of
the Debt Instrument (as defined below) be added to Schedule 6.2(d) of the Credit
Agreement:1
Proposed guarantor:
Expected effective date of proposed Guarantee2:
Portfolio Company:
Debt instrument to be guaranteed (the “Debt Instrument”)3:
Aggregate principal amount of Debt Instrument:
Interest rate of Debt Instrument:
Maturity of Debt Instrument:
Proposed description of Guarantee/Indebtedness to be included on
Schedule 6.2(d):
 

1   Administrative Agent may request additional information.   2   Attach
Guarantee, if available, as Annex A.   3   Attach Debt Instrument as Annex A.

 



--------------------------------------------------------------------------------



 



                  Yours truly,    
 
                MVC Capital, Inc.
as Borrower    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                MVC Financial Services, Inc.
as Borrower    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



     The Administrative Agent hereby acknowledges that the Debt Instrument and
the description thereof set forth above shall be added to Schedule 6.2(d) of the
Credit Agreement by virtue of its countersignature to this Additional Permitted
Guarantee Request.

                  Guggenheim Corporate Funding, LLC,
as Administrative Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



Annex A
See attached.

 